                                           Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 1 of 35



                                    1   BLOOD HURST & O’REARDON, LLP
                                        TIMOTHY G. BLOOD (149343)
                                    2   THOMAS J. O’REARDON II (247952)
                                        501 West Broadway, Suite 1490
                                    3   San Diego, CA 92101
                                        Tel: 619/338-1100
                                    4   619/338-1101 (fax)
                                        tblood@bholaw.com
                                    5   toreardon@bholaw.com

                                    6   Attorneys for Plaintiffs

                                    7   [Additional Counsel Appear on Signature Page]

                                    8                               UNITED STATES DISTRICT COURT

                                    9           NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
                                   10   VINCENT D. MULLINS, individually and            Lead Case No. 3:13-cv-01271-RS
                                        on behalf of all others similarly situated,
                                   11                                                   Related to:
                                                       Plaintiff,                       3:16-cv-06685-RS (Caiazzo-FL)
   BLOOD HURST & O’ REARDON, LLP




                                   12                                                   3:16-cv-06703-RS (Lux-CT)
                                               v.                                       3:16-cv-06704-RS (Ravinsky-PA)
                                   13                                                   3:16-cv-06708-RS (Sandoval-NM)
                                        PREMIER NUTRITION CORPORATION                   3:16-cv-06721-RS (Dent-IL)
                                   14   f/k/a JOINT JUICE, INC.,                        3:16-cv-07078-RS (Avery-MI)
                                                                                        3:16-cv-07090-RS (Spencer-MD)
                                   15                  Defendant.                       3:16-cv-06980-RS (Fishon-NY)
                                                                                        3:17-cv-00054-RS (Trudeau-MA)
                                   16
                                                                                        PLAINTIFFS’ NOTICE OF MOTION AND
                                   17                                                   MEMORANDUM IN SUPPORT OF
                                                                                        OMNIBUS MOTION FOR CLASS
                                   18   [THIS DOCUMENT APPLIES TO                       CERTIFICATION
                                        ALL RELATED ACTIONS]
                                   19                                                   CLASS ACTION
                                   20
                                                                                        Date:           November 7, 2019
                                   21                                                   Time:           1:30 p.m.
                                                                                        District Judge: Hon. Richard Seeborg
                                   22                                                   Courtroom: 3, 17th Floor, SF

                                   23                                                   Comp. Filed:          March 21, 2013
                                                                                        Trial Date (Mullins): TBD
                                   24

                                   25                                    REDACTED VERSION
                                   26
                                   27

                                   28
                                                                                                                        All Related Actions
00154649                                      MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                              Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 2 of 35



                                    1              NOTICE OF MOTION AND MOTION FOR CLASS CERTIFICATION

                                    2           PLEASE TAKE NOTICE that on November 7, 2019, at 1:30 p.m., in Courtroom 3, 17th

                                    3   Floor, 450 Golden Gate Avenue, San Francisco, CA 94102, in accordance with Federal Rules of

                                    4   Civil Procedure, Rule 23(a) and (b)(3), Plaintiffs Susan Caiazzo, Donna Lux, Annette Ravinsky,

                                    5   Arthur Sandoval, Sandra Dent, Beverly Avery, Marilyn Spencer, Eric Fishon, and Mary Trudeau

                                    6   will and hereby do move for an order certifying the following nine Classes and appointing each

                                    7   respective Plaintiff as Class representative for his or her state. The Classes to be certified are defined

                                    8   as:

                                    9                   All persons who purchased Joint Juice in the States of Connecticut,
                                                        Florida, Illinois, Maryland, Massachusetts, Michigan, New Mexico,
                                   10                   New York, and Pennsylvania from March 1, 2009 up to and including
                                                        the date class notice is disseminated.
                                   11
                                                Excluded from each Class are: the Defendant, its parents, subsidiaries, affiliates, officers,
   BLOOD HURST & O’ REARDON, LLP




                                   12

                                   13   and directors; those who purchased the Joint Juice Products for the purpose of resale; all persons

                                   14   who make a timely election to be excluded from the Class; the judge to whom this case is assigned

                                   15   and any immediate family members thereof; and those who assert claims for personal injury.

                                   16           Pursuant to Rule 23(g), Plaintiffs move for an order appointing Timothy G. Blood of the law

                                   17   firm of Blood Hurst & O’Reardon, LLP as class counsel for each Class.

                                   18           This motion is based upon this notice of motion, the accompanying memorandum of law,

                                   19   the evidentiary submissions, including the declarations of Timothy G. Blood and Dr. Timothy

                                   20   McAlindon, and such other evidence and argument as may be presented at or before the hearing on

                                   21   this motion.

                                   22                                                     Respectfully submitted,

                                   23   Dated: August 29, 2019                            BLOOD HURST & O’REARDON, LLP

                                   24
                                                                                          By:             s/ Timothy G. Blood
                                   25                                                                    TIMOTHY G. BLOOD

                                   26
                                   27

                                   28
                                                                                            i                                   All Related Actions
00153423                                       MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                               Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 3 of 35



                                    1                                                     TABLE OF CONTENTS

                                    2                                                                                                                                            Page

                                    3   I.       INTRODUCTION ..................................................................................................................1

                                    4   II.      THE TYPE OF FACTS AND CLASSWIDE EVIDENCE PLAINTIFF WILL
                                                 INTRODUCE IN A CLASS TRIAL .....................................................................................2
                                    5
                                                 A.        The Defendant and Joint Juice ...................................................................................2
                                    6
                                                 B.        Premier’s Nationwide Marketing Campaign ..............................................................4
                                    7
                                                           1.         Joint Juice Advertising Messages ..................................................................4
                                    8
                                                           2.         Premier’s Marketing Campaign Successfully Conveyed the Intended
                                    9                                 Message ..........................................................................................................8
                                   10            C.        Premier’s Marketing Campaign Resulted in Large Sales ........................................11

                                   11            D.        Whether Joint Juice Advertising Message Is Deceptive Presents a Classwide
                                                           Question ...................................................................................................................11
   BLOOD HURST & O’ REARDON, LLP




                                   12
                                                           1.         The Well-Conducted Clinical Studies and Meta-Analyses Disprove
                                   13                                 the Joint Juice Claims ...................................................................................11

                                   14                      2.         The Evidenced-Based Professional Guidelines Reject the Joint Juice
                                                                      Claims...........................................................................................................15
                                   15
                                        III.     THE CLAIMS PLAINTIFFS SEEK TO CERTIFY ............................................................16
                                   16
                                                 A.        The Consumer Protection Causes of Action ............................................................16
                                   17
                                                 B.        Other Causes of Action ............................................................................................17
                                   18
                                                           1.         Pennsylvania: Breach of Express Warranty .................................................17
                                   19
                                                           2.         Michigan: The Breach of Implied Warranty of Merchantability and
                                   20                                 Violation of the Magnuson-Moss Warranty Act ..........................................18

                                   21                      3.         Michigan: Unjust Enrichment ......................................................................19

                                   22   IV.      ARGUMENT .......................................................................................................................19

                                   23            A.        Definite and Ascertainable Classes Exists ...............................................................19

                                   24            B.        Plaintiffs Satisfy the Rule 23(a) Prerequisites ..........................................................20

                                   25                      1.         Numerosity ...................................................................................................20

                                   26                      2.         Commonality ................................................................................................20
                                   27                      3.         Typicality .....................................................................................................21

                                   28                      4.         Adequacy of Representation ........................................................................22
                                                                                                              ii                                                All Related Actions
00153423                                        MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                            Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 4 of 35



                                   1           C.        23(b)(3) Is Satisfied ..................................................................................................22

                                   2                     1.         Common Issues Predominate .......................................................................22

                                   3                                a.        Determination of Reliance/Causation Does Not Undermine
                                                                              Predominance ...................................................................................23
                                   4
                                                                    b.        Relief Can Be Determined on a Classwide Basis ............................23
                                   5
                                                         2.         A Class Action Is Superior to Other Methods of Adjudication ...................24
                                   6
                                       V.      CONCLUSION ....................................................................................................................25
                                   7

                                   8

                                   9
                                  10

                                  11
  BLOOD HURST & O’ REARDON, LLP




                                  12

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                                   Lead Case No. 3:13-cv-01271-RS
                                                                                                      iii
                                                                                                           And All Related Actions
00153423                                    MEMORANDUM IN SUPPORT OF PLAINTIFFS’ OMNIBUS MOTION FOR CLASS CERTIFICATION
                                             Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 5 of 35



                                    1                                                   TABLE OF AUTHORITIES

                                    2                                                                                                                                    Page(s)
                                    3   Cases
                                    4   Allen v. Holiday Universal,
                                    5       249 F.R.D. 166 (E.D. Pa. 2008) .................................................................................................16

                                    6   Allen v. Hyland’s Inc.,
                                            300 F.R.D. 643 (C.D. Cal. 2014) ...............................................................................................19
                                    7
                                        Amchem Prods. v. Windsor,
                                    8     521 U.S. 591 (1997) ...................................................................................................................22
                                    9   Am/Pm Franchisee Ass'n v. Atl. Richfield Co.,
                                           25 Phila. 39 (1992) ....................................................................................................................18
                                   10

                                   11   Artie’s Auto Body, Inc. v. Hartford Fire Ins. Co.,
                                            947 A.2d 320 (Conn. 2008) ........................................................................................................17
   BLOOD HURST & O’ REARDON, LLP




                                   12
                                        Bank of Am., N.A. v. Jill P. Mitchell Living Tr.,
                                   13      822 F. Supp. 2d 505 (D. Md. 2011) ...........................................................................................23
                                   14   Barden v. Hurd Millwork Co.,
                                           249 F.R.D. 316 (E.D. Wis. 2008) ...............................................................................................18
                                   15

                                   16   Bednarski v. Hideout Homes & Realty, Inc.,
                                           709 F. Supp. 90 (M.D. Pa. 1988) ...............................................................................................18
                                   17
                                        Briseno v. ConAgra Foods, Inc.,
                                   18       844 F.3d 1121 (9th Cir. 2017) ....................................................................................................19

                                   19   In re Cardizem CD Antitrust Litig.,
                                            200 F.R.D. 326 (E.D. Mich. 2001) .............................................................................................19
                                   20
                                        Chapman v. Tristar Prods.,
                                   21
                                           No. 1:16-CV-1114, 2017 U.S. Dist. LEXIS 61767
                                   22      (N.D. Ohio Apr. 24, 2017) .........................................................................................................18

                                   23   Clay v. Cytosport, Inc.,
                                           No. 3:15-cv-00165-L-AGS, 2018 U.S. Dist. LEXIS 153124
                                   24      (S.D. Cal. Sep. 7, 2018)..........................................................................................................2, 17
                                   25   Comcast Corp. v. Behrend,
                                          569 U.S. 27 (2013) .....................................................................................................................24
                                   26
                                   27   Daye v. Cmty. Fin. Serv. Ctrs., LLC,
                                           313 F.R.D. 147 (D.N.M. 2016) ..................................................................................................17
                                   28
                                                                                                             iv                                              All Related Actions
00153423                                        MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                            Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 6 of 35



                                   1   Donovan v. Philip Morris USA, Inc.,
                                          268 F.R.D. 1 (D. Mass. 2010) ....................................................................................................17
                                   2
                                       Fitzpatrick v. Gen. Mills, Inc.,
                                   3       635 F.3d 1279 (11th Cir. 2011) ........................................................................................2, 16, 21
                                   4
                                       Gold v. Lumber Liquidators, Inc.,
                                   5      323 F.R.D. 280 (N.D. Cal 2017) ............................................................................................2, 16

                                   6   Goldemberg v. Johnson & Johnson Consumer Cos.,
                                          317 F.R.D. 374 (S.D.N.Y. 2016)......................................................................................2, 16, 21
                                   7
                                       Hadley v. Kellogg Sales Co.,
                                   8      243 F. Supp. 3d 1074 (N.D. Cal. 2017) .....................................................................................20
                                   9   Hanlon v. Chrysler Corp.,
                                  10      150 F.3d 1011 (9th Cir. 1998) ..................................................................................20, 22, 23, 25

                                  11   Hasemann v. Gerber Prods. Co.,
                                          No. 15-CV-2995 (MKB) (RER), 2019 U.S. Dist. LEXIS 57311
  BLOOD HURST & O’ REARDON, LLP




                                  12      (E.D.N.Y. Mar. 31, 2019) ......................................................................................................2, 17
                                  13   Hoving v. Lawyers Title Ins. Co.,
                                          256 F.R.D. 555 (E.D. Mich. 2009) .............................................................................................19
                                  14

                                  15   Incubadora Mexicana, SA De CV v. Zoetis, Inc.,
                                          310 F.R.D. 166 (E.D. Pa. 2015) .................................................................................................17
                                  16
                                       Johns v. Bayer Corp.,
                                  17      280 F.R.D. 551 (S.D. Cal. 2012) ................................................................................................23

                                  18   Kurtz v. Kimberly-Clark Corp.,
                                          321 F.R.D. 482 (E.D.N.Y. 2017) ...............................................................................................21
                                  19
                                       Lackowski v. Twinlab Corp.,
                                  20
                                          No. 00-75058, 2001 U.S. Dist. LEXIS 25634
                                  21      (E.D. Mich. Dec. 28, 2001) ........................................................................................................18

                                  22   Lambert v. Nutraceutical Corp.,
                                          870 F.3d 1170 (9th Cir. 2017), rev’d on other grounds, 139 S. Ct. 710 (2019) ........................24
                                  23
                                       McKee v. GM LLC,
                                  24     376 F. Supp. 3d 751 (E.D. Mich. 2019) .....................................................................................18
                                  25   McPhee v. Depuy Orthopedics, Inc.,
                                  26     989 F. Supp. 2d 451 (W.D. Pa. 2012) ........................................................................................17

                                  27   Mikos v. Chrysler Corp.,
                                          404 N.W.2d 783 (Mich. Ct. App. 1987) ....................................................................................18
                                  28
                                                                                                   Lead Case No. 3:13-cv-01271-RS
                                                                                                      v
                                                                                                           And All Related Actions
00153423                                    MEMORANDUM IN SUPPORT OF PLAINTIFFS’ OMNIBUS MOTION FOR CLASS CERTIFICATION
                                            Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 7 of 35



                                   1   Morris Pumps v. Centerline Piping, Inc.,
                                         729 N.W.2d 898 (Mich. Ct. App. 2006) ....................................................................................19
                                   2
                                       Mullins v. Direct Dig., LLC,
                                   3      795 F.3d 654 (7th Cir. 2015) ..................................................................................................1, 16
                                   4
                                       Mullins v. Direct Dig., LLC,
                                   5      No. 13 CV 1829, 2014 U.S. Dist. LEXIS 155018
                                          (N.D. Ill. Sept. 30, 2014), aff’d, 795 F.3d 654 (7th Cir. 2015) ..................................................24
                                   6
                                       Mullins v. Premier Nutrition Corp.,
                                   7      178 F. Supp. 3d 867 (N.D. Cal. 2016) ............................................................................... passim
                                   8   Nelson v. Mead Johnson Nutrition Co.,
                                          270 F.R.D. 689 (S.D. Fla. 2010) ................................................................................................21
                                   9
                                  10   O’Keefe v. Mercedes-Benz U.S., LLC,
                                          214 F.R.D. 266 (E.D. Pa. 2003) .................................................................................................18
                                  11
                                       POM Wonderful, LLC v. FTC,
  BLOOD HURST & O’ REARDON, LLP




                                  12     777 F.3d 478 (D.C. Cir. 2015) ...................................................................................................21
                                  13   Pulaski & Middleman, LLC v. Google, Inc.,
                                          802 F.3d 979 (9th Cir. 2015), cert. denied, 195 L. Ed. 2d 780 (2016) ......................................23
                                  14

                                  15   Rikos v. P&G,
                                          799 F.3d 497 (6th Cir. 2015) .............................................................................................. passim
                                  16
                                       Rodriguez v. Hayes,
                                  17      591 F.3d 1105 (9th Cir. 2010) ....................................................................................................22

                                  18   Samuel-Bassett v. Kia Motors Am., Inc.,
                                          34 A.3d 1 (Pa. 2011) ............................................................................................................17, 18
                                  19
                                       In re Scotts EZ Seed Litig.,
                                  20
                                           304 F.R.D. 397 (S.D.N.Y. 2015)................................................................................................24
                                  21
                                       Seegert v. Rexall Sundown, Inc.,
                                  22      No. 3:17-cv-1243-JAH-JLB, 2018 U.S. Dist. LEXIS 99581
                                          (S.D. Cal. June 13, 2018) ...........................................................................................................14
                                  23
                                       Senne v. Kansas City Royals Baseball,
                                  24      __ F.3d __, No. 17-16245, 2019 U.S. App. LEXIS 24459
                                          (9th Cir. Aug. 16, 2019) .............................................................................................................23
                                  25

                                  26   Skelton v. Gen. Motors Corp.,
                                          No. 79 C 1243, 1985 U.S. Dist. LEXIS 18649
                                  27      (N.D. Ill. June 21, 1985) .............................................................................................................19

                                  28
                                                                                                   Lead Case No. 3:13-cv-01271-RS
                                                                                                        vi
                                                                                                           And All Related Actions
00153423                                    MEMORANDUM IN SUPPORT OF PLAINTIFFS’ OMNIBUS MOTION FOR CLASS CERTIFICATION
                                            Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 8 of 35



                                   1   Sonner v. Schwabe N. Am., Inc.,
                                          No. 5:15-cv-01358 VAP, 2019 U.S. Dist. LEXIS 117623
                                   2      (C.D. Cal. July 2, 2019) (California)......................................................................................2, 24
                                   3   In re Sony Grand WEGA KDF-E A10/A20 Series Rear Projection HDTV TV Litig.,
                                   4       758 F. Supp. 2d 1077 (S.D. Cal. 2010) ......................................................................................18

                                   5   Stearns v. Tickemaster Corp.,
                                           655 F.3d 1013 (9th Cir. 2011) ....................................................................................................23
                                   6
                                       Suchanek v. Sturm Foods, Inc.,
                                   7      311 F.R.D. 239 (S.D. Ill. 2015) ..............................................................................................2, 16
                                   8   Tait v. BSH Home Appliances Corp.,
                                           289 F.R.D. 466 (C.D. Cal. 2012) ...............................................................................2, 16, 19, 23
                                   9
                                  10   Wal-Mart Stores, Inc. v. Dukes,
                                          564 U.S. 338 (2011) ...................................................................................................................20
                                  11
                                       Yamagata v. Reckitt Benckiser LLC,
  BLOOD HURST & O’ REARDON, LLP




                                  12      No. 17-cv-03529-VC, 2019 U.S. Dist. LEXIS 117599
                                          (N.D. Cal. June 5, 2019).........................................................................................................2, 24
                                  13
                                       Yeldo v. MusclePharm Corp.,
                                  14
                                          290 F. Supp. 3d 702 (E.D. Mich. 2017) .....................................................................................19
                                  15
                                       Zinser v. Accufix Research Inst., Inc.,
                                  16      253 F.3d 1180 (9th Cir. 2001) ..............................................................................................24, 25

                                  17   Statutes and Rules

                                  18   15 U.S.C. § 2310(d)(1)(A) .........................................................................................................17, 18
                                  19   Mich. Comp. Laws § 440.2314(2)(f) ...............................................................................................18
                                  20   13 Pa. Cons. Stat. § 2313(a)(1) ........................................................................................................17
                                  21
                                       Fed. R. Civ. P. 23 ...........................................................................................................19, 20, 21, 24
                                  22
                                       Secondary Sources
                                  23
                                       Federal Judicial Center, National Research Council, Reference Manual on
                                  24      Scientific Evidence .....................................................................................................................13
                                  25

                                  26
                                  27

                                  28
                                                                                                   Lead Case No. 3:13-cv-01271-RS
                                                                                                         vii
                                                                                                           And All Related Actions
00153423                                    MEMORANDUM IN SUPPORT OF PLAINTIFFS’ OMNIBUS MOTION FOR CLASS CERTIFICATION
                                             Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 9 of 35



                                    1                        MEMORANDUM OF POINTS AND AUTHORITIES

                                    2   I.     INTRODUCTION

                                    3          Joint Juice is a glucosamine and chondroitin drink manufactured by Premier Nutrition

                                    4   Corporation. Joint Juice is sold, as the name suggests, to improve joint health.

                                    5          The actions should each be certified as class actions because the primary issues in each are

                                    6   classwide questions that will be resolved by classwide evidence. There are two overarching common

                                    7   questions. The first is: what is the message or messages conveyed by Premier’s advertising of Joint

                                    8   Juice? Identification of advertising messages – express or implied – is an objective classwide

                                    9   question that when answered for one Class member is answered for all. Here, as the Court already
                                   10   found and as abundant evidence shows, the advertising promises that Joint Juice helps joints by

                                   11   addressing the cardinal symptoms of arthritis regardless of whether one has diagnosed arthritis: joint
   BLOOD HURST & O’ REARDON, LLP




                                   12   pain, comfort, mobility, and flexibility. Mullins v. Premier Nutrition Corp., 178 F. Supp. 3d 867,

                                   13   891 (N.D. Cal. 2016).

                                   14          The second overarching common question is whether Joint Juice actually provides the

                                   15   promised joint health benefits. Plaintiffs contend Joint Juice does nothing of clinical significance; it

                                   16   neither supports the functioning of healthy joints nor helps with the pain, discomfort, flexibility or

                                   17   mobility of arthritic joints. Premier contests this fact. The point here, however, is that resolution of

                                   18   this common question – which is one of science – will be answered Classwide using common

                                   19   evidence.
                                   20          False advertising cases, including those involving glucosamine and chondroitin, are

                                   21   routinely certified and certification upheld by circuit courts. The Seventh Circuit affirmed

                                   22   certification of a ten-state class in glucosamine/chondroitin case involving similar advertisements.

                                   23   Mullins v. Direct Dig., LLC, 795 F.3d 654 (7th Cir. 2015) (“Direct Dig.”). The Direct Dig.

                                   24   certification covered Illinois, Florida, Massachusetts, Michigan, and New York, five of the states at

                                   25   issue here.1 The Sixth Circuit affirmed certification of a five-state class in a probiotic false

                                   26   advertising case. Rikos v. P&G, 799 F.3d 497 (6th Cir. 2015). Rikos covered Florida and Illinois,
                                   27

                                   28   1
                                               See concurrently filed Declaration of Timothy Blood (“Blood Decl.”), ¶ 11.
                                                                                        1                               All Related Actions
00153423                                      MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                             Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 10 of 35



                                   1   two of the states at issue here. And the Eleventh Circuit upheld certification of a Florida class in a

                                   2   supplement false advertising case. Fitzpatrick v. Gen. Mills, Inc., 635 F.3d 1279 (11th Cir. 2011).

                                   3            Indeed, this Court has already certified a California class based on the exact same set of

                                   4   facts. Mullins v. Premier Nutrition Corp., ECF No. 134. Other district courts also readily certify

                                   5   single and multi-state false advertising supplement cases. See, e.g., Suchanek v. Sturm Foods, Inc.,

                                   6   311 F.R.D. 239 (S.D. Ill. 2015) (eight state classes, including Illinois and New York); Goldemberg

                                   7   v. Johnson & Johnson Consumer Cos., 317 F.R.D. 374 (S.D.N.Y. 2016) (Florida and New York);

                                   8   Gold v. Lumber Liquidators, Inc., 323 F.R.D. 280 (N.D. Cal 2017) (Florida, Illinois and

                                   9   Pennsylvania); Tait v. BSH Home Appliances Corp., 289 F.R.D. 466 (C.D. Cal. 2012) (Illinois,
                                  10   Maryland and New York); Hasemann v. Gerber Prods. Co., No. 15-CV-2995 (MKB) (RER), 2019

                                  11   U.S. Dist. LEXIS 57311 (E.D.N.Y. Mar. 31, 2019) (Florida and New York); Clay v. Cytosport, Inc.,
  BLOOD HURST & O’ REARDON, LLP




                                  12   No. 3:15-cv-00165-L-AGS, 2018 U.S. Dist. LEXIS 153124 (S.D. Cal. Sep. 7, 2018) (Florida and

                                  13   Michigan); Yamagata v. Reckitt Benckiser LLC, No. 17-cv-03529-VC, 2019 U.S. Dist. LEXIS

                                  14   117599 (N.D. Cal. June 5, 2019) (California and New York); Sonner v. Schwabe N. Am., Inc.

                                  15   (Schwabe), No. 5:15-cv-01358 VAP (SPx), 2019 U.S. Dist. LEXIS 117623 (C.D. Cal. July 2, 2019)

                                  16   (California).

                                  17            Certification of the nine state classes should be granted because the core questions can be

                                  18   resolved at class trials for the same reasons detailed in Mullins.

                                  19   II.      THE TYPE OF FACTS AND CLASSWIDE EVIDENCE PLAINTIFF WILL
                                  20            INTRODUCE IN A CLASS TRIAL

                                  21            A.     The Defendant and Joint Juice

                                  22            Premier is a subsidiary of Post Holdings, Inc., the multi-billion dollar processed food

                                  23   conglomerate. It manufactures and markets Joint Juice, a glucosamine and chondroitin drink sold in

                                  24   liquid or powdered drink mix form. The Joint Juice products at issue are: (1) Joint Juice Ready-To-

                                  25   Drink 8-ounce bottles (“RTD”); (2) Joint Juice “On The Go” Drink Mix; (3) Joint Juice Easy Shot

                                  26   Supplement; (4) Joint Juice Extra Strength Easy Shot; and (5) Joint Juice Extra Strength RTD
                                  27   (collectively, “Joint Juice”). The ready-to-drink version accounts for most of the brand’s sales. Ex.

                                  28
                                                                                       2                                    All Related Actions
00154649                                       MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                           Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 11 of 35



                                   1

                                   2

                                   3
                                       1 at 56374.2 Joint Juice has been sold nationally since 2004. Ex. 2 at 29491. Nationwide, about

                                       of all Joint Juice sales occur at Costco, Walmart and Sam’s Club. Ex. 3 at 119:2-23; Ex. 4 at 15.

                                                Joint Juice products contain 1,500 mg of glucosamine hydrochloride and 200 mg of
                                                                                                                                                -
                                   4   chondroitin sulfate per serving, except Joint Juice Extra Strength, which contains 1,200 mg of

                                   5   chondroitin. Ex. 3 at 33:22-34:3. Premier includes both glucosamine and chondroitin because its

                                   6   competitors do so and because Premier knows consumers associate glucosamine and chondroitin

                                   7   with joint health benefits. Id. at 126:11-19; Ex. 5 at 74:3-75:22; Ex. 6 at 62312 (“

                                   8                                                                                .”); Ex. 7 at 1415 (“

                                   9                                                                                                   .”); Ex. 8 at
                                  10   31820; Ex. 9 at 29906.

                                  11            As Premier announces, Joint Juice is intended as a medicinal product for the joints, and not
  BLOOD HURST & O’ REARDON, LLP




                                  12   anything else:

                                  13            Joint Juice® supplement is not a beverage . . . it is not a (1) soft drink, (2) sport drink,
                                  14            or (3) fruit drink. Joint Juice supplement was developed and is currently marketed as
                                                a medical supplement specifically for its joint health attributes. While Joint Juice is
                                  15            packaged in an 8-ounce container, the only reason to purchase Joint Juice®
                                  16            supplement is for the medicinal value of the glucosamine and chondroitin it contains.

                                  17   Ex. 10 at 131440 (italics in original); Ex. 89 at 1; see also Ex. 11 at 132533.
                                  18            Premier’s market research shows “                                                                   ”
                                  19   with “                                    ” because “                                             .” Ex. 9 at
                                  20   29906. “                                                                                                .” Id.
                                  21            Premier capitalized on the public’s association of glucosamine/chondroitin with joint pain
                                  22   health by marketing Joint Juice to consumers who suffer from or seek a preventative solution for
                                  23   joint pain and arthritis and want a liquid alternative to glucosamine pills. According to Premier,
                                  24

                                  25

                                  26
                                       “                                                       .” Ex. 12 at 5; see also Ex. 13 at 101642 (“
                                                                                                                                                -
                                  27

                                  28   2
                                                Unless otherwise noted, all references to “Ex(s).” are to the Blood Decl.
                                                                                       3                                          All Related Actions
00154649                                        MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                          Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 12 of 35



                                   1                                  .).”). Premier states “

                                   2                          .” Ex. 3 at 126:11-19; see also id. at 29:17-30:6, 134:20-135:15 (same).

                                   3            B.       Premier’s Nationwide Marketing Campaign

                                   4            Since its nationwide launch, Premier’s advertising messaging has been consistent. It

                                   5   promised consumers that Joint Juice can maintain joint health by keeping their joints “happy” and

                                   6   flexible. Its advertising also intentionally conveys the implied message that Joint Juice treats or

                                   7   prevents joint pain and the other cardinal signs of osteoarthritis. Premier itself touts its advertising

                                   8   objective is to trigger “                                                                    .” Ex. 14 at

                                   9   27185.
                                  10                     1.       Joint Juice Advertising Messages

                                  11            The product’s marketing starts with its name – Joint Juice. According to Premier, the name
  BLOOD HURST & O’ REARDON, LLP




                                  12   communicates the intended message that Joint Juice is “                                .” Ex. 5 at 155:7-

                                  13   9; Ex. 15 at 614465 (

                                  14                 ”). The product’s name delivered a consistent marketing message across print, online,

                                  15   in-store, and direct mail advertising, highlighting the product’s primary attribute, joint health. Ex.

                                  16   16 at 8, 19-20.

                                  17            Since 2010, Joint Juice ready-to-drink packaging has remained materially identical: “A

                                  18   bottle a day keeps your joints in play,” “Drink Daily for Healthy, Flexible Joints,” “HELPS

                                  19   KEEP CARTILAGE LUBRICATED AND FLEXIBLE,” and “For Healthy, Flexible Joints:”
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Ex. 55 at 87 (emphasis in original).
                                                                                          4                                    All Related Actions
00154649                                     MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                          Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 13 of 35



                                   1           Joint Juice’s extensive marketing campaign also reinforced the Joint Juice implied message

                                   2   of relieving joint pain and stiffness through common taglines such as: “Drink Daily for Healthy,

                                   3   Flexible Joints” and “a bottle a day keeps your joints in play,” and “Keep your joints happy™.” Ex.

                                   4   55; Ex. 56 at 22, 25-28.

                                   5           The ready-to-drink version is by far the biggest seller, but the advertising for all versions –

                                   6   Joint Juice On-The-Go Drink Mix, Joint Juice Easy Shot Supplement, Joint Juice Extra Strength

                                   7   Easy Shot package, and ready-to-drink Extra Strength - promote the same message. Ex. 55; see also

                                   8   Ex. 17 at 60001 (                                                                                      ”

                                   9                                         ”). As the Court previously ruled, “[t]he record is quite clear:
                                  10   Joint Juice advertisements consistently made the same general health claims.” ECF No. 134 at 8.

                                  11           Premier’s advertisements repeat and reinforce the joint health claims, touting that it even
  BLOOD HURST & O’ REARDON, LLP




                                  12   soothes Joe Montana’s aged and battered joints. In nationwide television commercials, Joint Juice

                                  13   spokesman Joe Montana says:

                                  14           My joints have gotten a little stiff lately and at first I thought I had to live with it
                                               because of pro-football and just getting older. Then my doctor told me about Joint
                                  15
                                               Juice. Now I drink it every morning and it’s much easier to swallow than those big
                                  16           pills. Just a bottle each day lets me keep doing the things I love, no matter what I’m
                                               up to. See, the glucosamine and chondroitin lubricates and cushions the cartilage in
                                  17
                                               my joints, so I can move more easily all day long. It was originally developed by an
                                  18           orthopedic surgeon for pro-athletes, but it works great for anyone who likes to keep
                                               moving. It just took a little while to start kicking in for me and that’s when I started
                                  19
                                               feeling really great! So join me for the Joint Juice challenge and get back to doing
                                  20           what you love. Start the Joint Juice challenge today . . . .

                                  21   Ex. 57 (60-second commercial); see also Ex. 58 (30-second). Premier’s radio ads repeat the same
                                  22   message. Ex. 53 at e.g., 202 (“
                                  23               ”) and 204 (“
                                  24                       ”).
                                  25           When searching for a celebrity endorser, Premier prioritized “
                                  26                              ” and                                                    .” Ex. 19 at 22799.
                                  27   Defendant reported the “                                                                      .” Ex. 20
                                  28   at 5.
                                                                                       5                                     All Related Actions
00154649                                       MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                          Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 14 of 35



                                   1          Throughout its print and Internet ads, including coupons, Premier reiterates the joint benefit

                                   2   promise. Ex. 56. For example, one print ad states “Dean Karnazes’ joints are happy to run forever.

                                   3   Learn how you can keep on running at jointjuice.com/healthyjoints. Keep your joints happy.” Id. at

                                   4   22; id. at 44 (coupon: “[Joint Juice] lubricates and cushions your joints”); id. at 26 (“Joint Juice

                                   5   knees are happy to take stairs.”). Premier’s Joint Juice website also repeats the joint health message.

                                   6   Exs. 59-61.

                                   7          Joint Juice packaging prominently features the Arthritis Foundation logo and its website

                                   8   address because Premier knows the logo attracts purchasers who suffer from arthritis and joint pain.

                                   9   Ex. 10 at 131443; Ex. 89 at 4. To target this key demographic, all labels “prominently carry the
                                  10   endorsement of the Arthritis Foundation”

                                  11
  BLOOD HURST & O’ REARDON, LLP




                                  12

                                  13

                                  14

                                  15   Ex. 55. Each label states “Joint Juice is proud to support the Arthritis Foundation’s efforts to help

                                  16   people take control of arthritis” or Premier “will donate a portion of the proceeds to the Arthritis

                                  17   Foundation … to help people take control of arthritis.” See id. The labels “carry the endorsement of

                                  18   the Arthritis Foundation … for those who have issues with joints.” Ex. 10 at 131443; see also Ex.

                                  19   89 at 4; Ex. 21 at 10 (Joint Juice advertising                            ”).
                                  20          As Premier intends, the advertising conveys the implied message that Joint Juice helps treat

                                  21   or prevent joint pain and the other signs and symptoms of joint disease, which is primarily

                                  22   osteoarthritis. The evidence on this implied message is abundant. ECF No 134 at 8. In addition to

                                  23   evidence cited above, Premier itself states that Joint Juice is “

                                  24                 .” Ex. 22 at 264274. It knows that “

                                  25                            .” Ex. 10 at 131442.

                                  26
                                  27

                                  28
                                                                                        6                                    All Related Actions
00154649                                     MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                           Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 15 of 35



                                   1              To make sure its intended message gets to its target audience, Premier strategically chooses

                                   2

                                   3                                                                          .” Ex. 23; see also Ex. 24.

                                   4              Likewise, Premier overtly advertises Joint Juice on websites that explicitly concern

                                   5

                                   6                                                                                               .” Ex. 25 at

                                   7   133420. It advertises Joint Juice on a “

                                   8                                                                                           ”) id. at 133422;

                                   9   see also Ex. 26 at 83768 (Joint Juice advertisement on                                     ).
                                  10              Leaving no stone unturned, Joint Juice is also advertised in AARP’s The Magazine and the

                                  11   Arthritis Foundation’s Arthritis Today. Ex. 27 at 267-68. Premier makes sure Joint Juice is
  BLOOD HURST & O’ REARDON, LLP




                                  12   advertised and associated

                                  13                                                             . Ex. 16 at 19, 23-25; Ex. 14 at 27186; Ex. 16

                                  14   at 19 (“                                                                   ”) (emphasis original); Ex. 16

                                  15   at 23-24, 29. Premier partners with the Arthritis Foundation to

                                  16                                                                .” Ex. 28 at 20826.

                                  17              Premier also uses doctor testimonials to add credibility to its message that Joint Juice treats

                                  18   arthritis and arthritis-like symptoms. The testimonials primarily come from Premier’s founder, Dr.

                                  19   Kevin Stone. Ex. 55 (packaging and labeling states: “Originally developed for pro athletes by
                                  20   orthopedic surgeon Kevin R. Stone, M.D.”); Ex. 19 at 22799 (a “

                                  21                                ”). As Premier explains in internal marketing documents:

                                  22

                                  23

                                  24

                                  25
                                                                                      ·--                                          .

                                  26   Ex. 29 at 71437.
                                  27
                                       3
                                  28         Google AdWords is an online advertising service that enables advertisers to bid on specific
                                       keywords that trigger their ads when these keywords are searched.
                                                                                     7                                 All Related Actions
00154649                                     MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                          Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 16 of 35



                                   1           Not missing a trick, Premier positions Joint Juice on store shelves in the same location as

                                   2   other over-the-counter medicines. Ex. 10 at 131443; Ex. 89 at 4. It does this because the

                                   3                                                                                     . Ex. 30 at 7 (“

                                   4                                                                                  ”). According to Premier,

                                   5   “[t]his OTC location reinforces its market appeal as a method for comfortably delivering

                                   6   glucosamine to the body, not a soft drink or fruit drink.” Ex. 10 at 131443; Ex. 89 at 4; see also Ex.

                                   7   31 at 133531 (targeting consumers “                                                     ”).

                                   8           The Joint Juice advertisements were intentionally designed to convey

                                   9                                                                 . Ex. 32 at 27204 (
                                  10                                                                                                 ”); Ex. 14 at

                                  11   27185-86 (“
  BLOOD HURST & O’ REARDON, LLP




                                  12                                                          .”).

                                  13                   2.      Premier’s Marketing Campaign Successfully Conveyed the Intended
                                                               Message
                                  14

                                  15           From before the start of and throughout its nationwide advertising campaign, Premier

                                  16   conducted extensive market research to ensure its intended advertising message was successfully

                                  17   communicated to consumers. Premier commissioned a range of marketing studies to assess

                                  18   consumer perceptions about Joint Juice and how effectively consumers receive the advertised joint

                                  19   health messages. Ex. 8 at 31820 (                                                                    ”).
                                  20           As the Court previously found in Mullins, Premier knows “that consumers consistently buy

                                  21   and use Joint Juice because they have joint pain, raising the reasonable inference that consumers

                                  22   believe the product would provide a remedy for such afflictions.” Mullins, 178 F. Supp. 3d at 876.

                                  23   Premier also purposely chose to place glucosamine in Joint Juice and on the packaging because

                                  24   consumer’s associate it as a “remedy for joint discomfort and arthritis.” Id. at 878. Even its study of

                                  25   consumer usage found that most users purchase glucosamine products because they “suffered

                                  26   arthritis and joint pain [or] stiffness.” Id. at 891; see also id. (survey of Joint Juice purchasers found
                                  27   95% experience joint pain).

                                  28
                                                                                        8                                      All Related Actions
00154649                                     MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                       Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 17 of 35



                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9
                                  10

                                  11
  BLOOD HURST & O’ REARDON, LLP




                                  12

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                        9                               All Related Actions
00154649                                 MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                          Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 18 of 35



                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9
                                  10

                                  11
  BLOOD HURST & O’ REARDON, LLP




                                  12

                                  13

                                  14

                                  15

                                  16                                                              Ex. 10 at 131442; Ex. 37 at 276215 (

                                  17

                                  18

                                  19
                                  20          At the summary judgment stage in Mullins, this Court answered the question “Why do

                                  21   people buy Joint Juice?” 178 F. Supp. 3d at 879-80. The answer was clear – consumers purchase

                                  22   Joint Juice because they have joint pain. Id. at 876 (“Marketing research shows that consumers

                                  23   consistently buy and use Joint Juice because they have joint pain”), id. at 880 (“Premier’s internal

                                  24   customer data further confirm that a significant majority of Joint Juice users purchase the product

                                  25   because they have joint pain.”), id. at 891 (“Premier cannot run from the fact that it sells Joint

                                  26   Juice.”) (emphasis in original), id. at 892 (Plaintiff has “presented sufficient circumstantial evidence
                                  27   that consumers understood and acted upon the implied [joint pain] claims.”); see also ECF No. 134

                                  28   at 8 (“Premier’s own marketing research provides further circumstantial evidence that a substantial
                                                                                       10                                    All Related Actions
00154649                                     MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                          Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 19 of 35



                                   1   majority (over 90%) of Joint Juice users believed the product would relieve their joint pain and

                                   2   stiffness.”).

                                   3           C.      Premier’s Marketing Campaign Resulted in Large Sales

                                   4           Since 2009, Premier has spent                                                       . Ex. 38 at

                                   5   241:14-24.

                                   6                                        . Ex. 39 at 30033; Ex. 40 at 31101.

                                   7

                                   8

                                   9
                                  10
                                       -      Ex. 41. For the nine states at issue, Premier sold nearly

                                       See Ex. 42.
                                                                                                                   in net sales of Joint Juice.

                                                                                  Joint Juice ready-to-drink variety, which retail for
                                       for each 30-count package. Ex. 43 at 788; Ex. 4 at 14 (                                           ).

                                  11           D.      Whether Joint Juice Advertising Message Is Deceptive Presents a Classwide
                                                       Question
  BLOOD HURST & O’ REARDON, LLP




                                  12

                                  13           The question of whether Joint Juice provides the advertised joint health benefits is a question

                                  14   of science that can be answered at a class trial using expert testimony, the guidelines from

                                  15   professional medical societies for treatment of joint pain and arthritis symptoms and the extensive

                                  16   body of clinical and other research conducted on glucosamine and chondroitin. See Declaration of

                                  17   Timothy McAlindon (“McAlindon Decl.”), ¶ 213.

                                  18           Premier agrees that the central issue in this case – whether Joint Juice provides the promised

                                  19   joint health benefits – can be determined on a classwide basis by using scientific studies, including
                                  20   studies involving people with osteoarthritis. Ex. 62 at Nos. 1-2; Ex. 44 at 61899-900. Some of

                                  21   Plaintiffs’ evidence on this common question is briefly summarized below.

                                  22                   1.     The Well-Conducted Clinical Studies and Meta-Analyses Disprove the
                                                              Joint Juice Claims
                                  23

                                  24           For the scientific community, the question has been answered. Oral consumption of

                                  25   glucosamine and chondroitin provides no clinical benefit. Over and again, the well-conducted

                                  26   studies find glucosamine, chondroitin or a combination of both do nothing for people with or

                                  27   without arthritis: Clegg (2006) (GAIT I); Messier (2007); Rozendaal (2008); Sawitzke (2008)

                                  28   (GAIT II); Sawitzke (2010) (GAIT III); Wilkens (2010); Fransen (2014); Kwoh (2014); Yang

                                                                                       11                                    All Related Actions
00154649                                      MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                          Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 20 of 35



                                   1   (2015); Lugo (2016); Runhaar (2015); de Vos (2017); and Roman-Blas (2017). Exs. 63-75; see also

                                   2   McAlindon Decl., ¶¶ 77, 79, 94, 97, 105, 106-109, 113, 135, 149-50, 162, 164, 167-72.

                                   3            Even more compelling, ten separate meta-analyses (the strongest scientific evidence) found

                                   4   the same - glucosamine and chondroitin do not work. The meta-analyses include: Vlad (2007);

                                   5   Towheed (2009); Wandel (2010); and Runhaar (2017). Exs. 76-79; McAlindon Decl., ¶¶ 113-118,

                                   6   121.

                                   7            Briefly, and beginning with the clinical studies on persons with osteoarthritis, in the late

                                   8   1990s, the National Institutes of Health (“NIH”) funded a $12.5 million multicenter study known as

                                   9   GAIT. GAIT was the first large-scale multicenter glucosamine clinical trial in the United States.
                                  10   Three GAIT glucosamine/chondroitin clinical studies were conducted.

                                  11            GAIT I is a randomized placebo-controlled study on 1,583 subjects. It found glucosamine
  BLOOD HURST & O’ REARDON, LLP




                                  12   and chondroitin were no better than placebo in reducing joint pain or stiffness or in impacting

                                  13   physical function. Ex. 63 at 795, Table 2; McAlindon Decl., ¶¶ 105, 149, 168. The GAIT II study

                                  14   reported no difference in impacting joint structure between those receiving glucosamine and

                                  15   chondroitin or placebo. Ex. 66 at 11195; McAlindon Decl., ¶¶ 105, 150, 170. GAIT III also

                                  16   concluded glucosamine and chondroitin are no more effective in relieving joint pain or impacting

                                  17   physical function than placebo. Ex. 67 at 2; McAlindon Decl., ¶ 105, 171. Premier knows the GAIT

                                  18   trials                                   . It wrote: “

                                  19                   .” Ex. 45 at 11.
                                  20            Other randomized, placebo-controlled trials found the same. See, e.g.

                                  21               •   Roman-Blas (2017): six-month study found glucosamine and chondroitin
                                                       combination was inferior to placebo at reducing global pain, and no different than
                                  22                   placebo for impacting joint pain, mobility, or global assessment. Ex. 75 at 77;
                                  23                   McAlindon Decl., ¶ 162;
                                                   •   Yang (2015): 1,625 participant four-year study found glucosamine and chondroitin
                                  24
                                                       in combination has no effect on pain, stiffness, or decreased mobility or OA
                                  25                   progression. Ex. 71 at 714; McAlindon Decl., ¶ 79;

                                  26               •   Wilkens (2010), six-month study found “glucosamine is not associated with a
                                                       significant difference in pain-related disability, low back and leg pain, health-related
                                  27                   quality of life, global perceived effect of treatment.” Ex. 68 at 29-30; McAlindon
                                                       Decl., ¶ 107;
                                  28
                                                                                       12                                    All Related Actions
00154649                                        MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                           Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 21 of 35



                                   1                 •   Rozendaal (2008), two-year study found no difference between glucosamine or
                                                         placebo for any outcomes, including joint pain, function and stiffness. Ex. 65at 7350;
                                   2                     McAlindon Decl., ¶ 106.
                                   3          In fact, no well-conducted clinical study has ever found that the type of glucosamine found
                                   4   in Joint Juice (glucosamine hydrochloride) does anything at all. McAlindon Decl., ¶¶ 110-11.
                                   5          And then there are the meta-analyses. Meta-analyses are at the top of the hierarchy of
                                   6   scientific evidence. They are the strongest scientific evidence because meta-analysis are systematic
                                   7   reviews of data accumulated from individual clinical trials. The accumulation of data in meta-
                                   8   analyses increases the statistical power to detect effects of the tested element. Federal Judicial
                                   9   Center, National Research Council, Reference Manual on Scientific Evidence, Third Edition (2011)
                                  10   at 723-25.4
                                  11          Vlad (2007) is a meta-analysis that reviewed the accumulated data from 15 well-conducted
  BLOOD HURST & O’ REARDON, LLP




                                  12   studies. Ex. 76 at 2267. Vlad’s meta-analysis found “[g]lucosamine hydrochloride is not effective”
                                  13   and “glucosamine hydrochloride lacks efficacy for pain in [osteoarthritis]”). Id. at 2267 and 2275.
                                  14   Vlad also was able to identify why some studies, such as those relied on by Premier, found a
                                  15   statistically significant difference between glucosamine and placebo – it was because they were
                                  16   industry funded or conducted. Id. at 2274 (“markers of industry involvement appear to be the most
                                  17   potent predictors of trial results.”); McAlindon Decl., ¶ 113.
                                  18          Three subsequent meta-analysis came to the same conclusion. Towheed (2009), a prestigious
                                  19   Cochrane Collaboration publication, reviewed 25 clinical studies and found no benefits from
                                  20   glucosamine. “The high quality studies showed that pain improved about the same whether people
                                  21   took glucosamine or fake pills.” Ex. 77 at 23-24; McAlindon Decl., ¶ 113. Wandel (2010) analyzed
                                  22   accumulated data from ten clinical trials involving 3,803 subjects. The study found “glucosamine,
                                  23   chondroitin, and their combination do not result in a relevant reduction of joint pain nor affect joint
                                  24   space narrowing compared with placebo.” Ex. 78 at 87987; McAlindon Decl., ¶ 121. Similarly,
                                  25

                                  26
                                  27
                                       4
                                              Federal Judicial Center, National Research Council, Reference Manual on Scientific
                                  28
                                       Evidence, Third Edition (2011).
                                                                                 13                             All Related Actions
00154649                                     MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                           Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 22 of 35



                                   1   Runhaar (2017) concluded that “[g]lucosamine was no better than placebo for pain or function at

                                   2   short (3 months) and long-term (24 months) follow-up.” Ex. 79 at 1; McAlindon Decl., ¶ 114-17.

                                   3          Glucosamine and chondroitin work no better on healthy joints. Clinical studies, including

                                   4   on persons without diagnosed arthritis, confirm glucosamine is ineffective at providing joint health

                                   5   benefits to healthy joints. 5 There are at least three clinical studies on the ability of glucosamine to

                                   6   provide comfort and increased mobility and flexibility as Joint Juice advertises. Each found

                                   7   glucosamine does nothing.

                                   8              •   de Vos (2017), a six to seven-year study on people without arthritis found
                                                      glucosamine had “no preventative effect” on the incidence of osteoarthritis, joint pain
                                   9                  or quality of life. Ex. 74 at 1, 4; McAlindon Decl., ¶ 77;
                                  10              •   Runhaar (2015), a two and one-half year randomized controlled test found
                                                      glucosamine had no effect on knee pain, mobility, overall quality of life or the
                                  11
                                                      incidence of knee arthritis. Ex. 73 at 1; McAlindon Decl., ¶ 94; and
  BLOOD HURST & O’ REARDON, LLP




                                  12
                                                  •   Kwoh (2014), a randomized controlled clinical study on 201 individuals with and
                                  13                  without arthritis found no effects on joint pain, mobility or joint space width. Ex. 70
                                                      at 930. Researchers “did not find any evidence that glucosamine is more effective
                                  14                  than placebo in improving joint health[.]”). Id. at 935; McAlindon Decl., ¶ 108.
                                  15          Premier knows that its glucosamine
                                  16                                                                 :
                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   5
                                               The parties agree OA studies are also relevant evidence on glucosamine/chondroitin’s ability
                                  26   to provide joint health benefits in either “healthy” or diseased joints. Premier itself relies on OA
                                       studies as substantiation for all its advertising claims. Ex. 44 at 61899-900 (                      );
                                  27   Ex. 62 at Nos. 1-2 (citing to numerous OA studies). See also Mullins, 178 F. Supp. 3d at 895; Seegert
                                       v. Rexall Sundown, Inc., No. 3:17-cv-1243-JAH-JLB, 2018 U.S. Dist. LEXIS 99581, at *16 (S.D.
                                  28
                                       Cal. June 13, 2018).
                                                                                          14                               All Related Actions
00154649                                     MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                          Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 23 of 35



                                   1   Ex. 46 at 34046; see also Ex. 47 at 42164 (“

                                   2

                                   3                            ”).

                                   4           Plaintiffs’ expert, Dr. Timothy McAlindon, DM, MPH, a rheumatologist at Tufts Medical

                                   5   Center and one of the foremost arthritis researchers explains why glucosamine/chondroitin has no

                                   6   effect on healthy joints. A healthy joint does not need exogenous glucosamine or chondroitin

                                   7   because it maintains its structure and function from the body’s abundant sources of glucose and

                                   8   proteoglycan synthesis. Further, given how cartilage molecules are made, neither glucosamine nor

                                   9   chondroitin has any direct role in the synthesis or repair of cartilage molecules in the amounts that
                                  10   would be available to joint tissues following oral ingestion. McAlindon Decl., ¶¶ 24-25; see also

                                  11   id., ¶¶ 14-23. Based on Dr. McAlindon’s extensive research on the efficacy of glucosamine and
  BLOOD HURST & O’ REARDON, LLP




                                  12   chondroitin and his extensive review of the scientific evidence, whether for healthy or damaged

                                  13   joints, Dr. McAlindon concludes: “the joint health benefit advertising claims for Joint Juice are not

                                  14   true.” Id., ¶ 213.

                                  15                   2.    The Evidenced-Based Professional Guidelines Reject the Joint Juice
                                                             Claims
                                  16

                                  17           In line with the scientific studies and meta-analysis, professional medical societies

                                  18   recommend against using glucosamine or chondroitin, separately or in combination, because they

                                  19   do not work. In 2008 and again in 2013, the American Academy of Orthopaedic Surgeons
                                  20   (“AAOS”) made a “strong” recommendation that neither glucosamine nor chondroitin be used for

                                  21   patients with symptomatic osteoarthritis of the knee. Ex. 80 (2013 AAOS) at 6-7; McAlindon Decl.,

                                  22   ¶¶ 49. “Twenty-one studies were included as evidence for this recommendation.” Ex. 80 (2013

                                  23   AAOS) at 6-7; see also Ex. 81 (2008 AAOS) at 102; McAlindon Decl., ¶¶ 49.

                                  24           The American College of Rheumatology (“ACR”), the American Academy of Family

                                  25   Physicians (“AAFP”), the American Board of Internal Medicine Foundation (“ABIM”), the Royal

                                  26   Australian College of General Practitioners (“RACGP”), and the United Kingdom National Institute
                                  27   for Health and Care Excellence (“NICE”) each published clinical guidelines for the treatment of

                                  28   osteoarthritis based on a thorough and critical review and analysis of published clinical research,
                                                                                      15                                   All Related Actions
00154649                                     MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                          Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 24 of 35



                                   1   including that for glucosamine and chondroitin. All these professional groups recommend against

                                   2   using glucosamine and/or chondroitin for treating the pain and inflammation of osteoarthritis. Ex.

                                   3   82 (ACR) at 470-72; Ex. 83 (AAFP) at 526 (“glucosamine with or without chondroitin does not

                                   4   appear to be effective in well-designed trials.”); Ex. 84 (ABIM Foundation) at 1 (“Don’t use

                                   5   glucosamine and chondroitin to treat patients”); Ex. 85 (RACGP) at 3 (glucosamine and chondroitin

                                   6   “should not be offered”); Ex. 86 (NICE) at 14. Similarly, the National Health Service in England

                                   7   (2017) (“NHS England”) “recommends that the Secretary of State formally consider blacklisting”

                                   8   glucosamine and chondroitin, and the Department of Veterans Affairs, U.S. Department of Defense

                                   9   (2014) (“VA/DoD”) recommends that “clinicians should not prescribe chondroitin sulfate,
                                  10   glucosamine, and/or any combination of the two, to treat joint pain or improve function.” Ex. 87 at

                                  11   (NHS England) at 2; Ex. 88 (VA/DoD) at 5; see also McAlindon Decl., ¶¶ 49, 126.
  BLOOD HURST & O’ REARDON, LLP




                                  12   III.   THE CLAIMS PLAINTIFFS SEEK TO CERTIFY

                                  13          A.      The Consumer Protection Causes of Action

                                  14          Each Plaintiff seeks certification of the consumer protection statute applicable to his or her

                                  15   state. These statutes are substantially the same as each other and as to the California causes of action

                                  16   this Court certified in Mullins – the UCL and CLRA. For the Court’s convenience, a chart listing

                                  17   the consumer protection statutes, their key elements and authority for each is provided as Ex. 54.

                                  18          Like the UCL and CLRA, each of the consumer protection statutes at issue prohibits false

                                  19   or deceptive advertising. Id. Also, like California law, each of the consumer protection statutes either
                                  20   does not require reliance (like the UCL), or reliance/causation can be proven classwide if the

                                  21   misrepresentations are material (like the CLRA). Id. In granting class certification of the CLRA

                                  22   claim in Mullins, the Court found that a presumption of reliance applies. ECF No. 134 at 6.

                                  23          Classes are readily certified under each of the consumer protection statutes for which

                                  24   Plaintiffs seek certification here. Direct Dig., 795 F.3d 654 (Illinois, Florida, Massachusetts,

                                  25   Michigan, and New York); Rikos, 799 F.3d 497 (Florida and Illinois); Fitzpatrick., 635 F.3d 1279

                                  26   (Florida); Suchanek, 311 F.R.D. 239 (Illinois and New York); Goldemberg, 317 F.R.D. 374 (Florida
                                  27   and New York); Gold, 323 F.R.D. 280 (Florida, Illinois and Pennsylvania); Allen v. Holiday

                                  28   Universal, 249 F.R.D. 166, 193 (E.D. Pa. 2008) (Pennsylvania); Tait, 289 F.R.D. 466 (Illinois,
                                                                                       16                                    All Related Actions
00154649                                      MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                           Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 25 of 35



                                   1   Maryland, and New York); Donovan v. Philip Morris USA, Inc., 268 F.R.D. 1, 4 (D. Mass. 2010)

                                   2   (Massachusetts); Daye v. Cmty. Fin. Serv. Ctrs., LLC, 313 F.R.D. 147 (D.N.M. 2016) (New

                                   3   Mexico); Hasemann, 2019 U.S. Dist. LEXIS 57311 (Florida and New York); Clay, 2018 U.S. Dist.

                                   4   LEXIS 153124 (Florida and Michigan); Artie’s Auto Body, Inc. v. Hartford Fire Ins. Co., 947 A.2d

                                   5   320 (Conn. 2008) (Connecticut).

                                   6          B.      Other Causes of Action

                                   7          In addition to certification of each state’s consumer protection statutes, Plaintiff Ravinsky

                                   8   (Pennsylvania) seeks certification of a claim for breach of express warranty and Plaintiff Avery

                                   9   (Michigan) seeks certification of breach of implied warranty, violation of the Magnuson-Moss
                                  10   Warranty Act and unjust enrichment.

                                  11                  1.      Pennsylvania: Breach of Express Warranty
  BLOOD HURST & O’ REARDON, LLP




                                  12          Breach of express warranty requires (1) defendant breached or failed to meet its warranty

                                  13   promise, (2) the breach was the proximate cause of the harm, and (3) there were ensuing damages.

                                  14   Samuel-Bassett v. Kia Motors Am., Inc., 34 A.3d 1, 35 (Pa. 2011). An express warranty is “some

                                  15   form of promise o[r] affirmative statement.” McPhee v. Depuy Orthopedics, Inc., 989 F. Supp. 2d

                                  16   451, 466 (W.D. Pa. 2012). “Any affirmation of fact or promise made by the seller to the buyer

                                  17   which relates to the goods and becomes part of the basis of the bargain creates an express warranty

                                  18   that the goods shall conform to the affirmation or promise.” 13 Pa. Cons. Stat. § 2313(a)(1).

                                  19   Likewise, “[a]ny description of the goods which is made a part of the bargain creates an express
                                  20   warranty that the goods shall conform to the description.” Id. at § 2313(a)(2).

                                  21          A promise is a basis of the bargain if plaintiff “read, heard, saw or knew of the advertisement

                                  22   containing the affirmation of fact or promise.” Incubadora Mexicana, SA De CV v. Zoetis, Inc., 310

                                  23   F.R.D. 166, 173 (E.D. Pa. 2015).6 Here, that can be shown classwide because the contested

                                  24   representations are on the Joint Juice bottles and labels and were necessarily read, seen or known of

                                  25   by the purchaser Class members. Finally, the filing of the complaint constitutes notice to the seller

                                  26
                                  27

                                  28   6
                                              Here, as throughout, all citations and internal quotations are omitted unless otherwise noted.
                                                                                       17                                   All Related Actions
00154649                                     MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                          Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 26 of 35



                                   1   that the goods were not in compliance with the promises. Bednarski v. Hideout Homes & Realty,

                                   2   Inc., 709 F. Supp. 90, 93 (M.D. Pa. 1988).

                                   3          Pennsylvania courts regularly certify breach of warranty claims. See, e.g., Samuel-Bassett,

                                   4   34 A.3d at 11 (supreme court affirmed certification of breach of express warranty class); Barden v.

                                   5   Hurd Millwork Co., 249 F.R.D. 316, 322 (E.D. Wis. 2008) (granting certification of multi-state

                                   6   breach of express warranty class including Pennsylvania); O'Keefe v. Mercedes-Benz U.S., LLC,

                                   7   214 F.R.D. 266, 270 (E.D. Pa. 2003) (certifying settlement class under Pennsylvania’s breach of

                                   8   express warranty law); Am/Pm Franchisee Ass'n v. Atl. Richfield Co., 25 Phila. 39, 53 (1992)

                                   9   (certifying breach of express warranty class); Chapman v. Tristar Prods., No. 1:16-CV-1114, 2017
                                  10   U.S. Dist. LEXIS 61767, at *30 (N.D. Ohio Apr. 24, 2017) (certifying express warranty class for

                                  11   Pennsylvania purchasers).
  BLOOD HURST & O’ REARDON, LLP




                                  12                  2.     Michigan: The Breach of Implied Warranty of Merchantability and
                                                             Violation of the Magnuson-Moss Warranty Act
                                  13

                                  14          As a matter of law in Michigan, Premier warrants that Joint Juice is fit for the ordinary

                                  15   purposes for which it is sold, namely to “conform to the promises or affirmations of fact made on

                                  16   the container or label if any.” Mich. Comp. Laws § 440.2314(2)(f). If a good “fail[s] to provide the

                                  17   promised benefits,” then there is a per se breach of an implied warranty of merchantability. Mikos

                                  18   v. Chrysler Corp., 404 N.W.2d 783, 785 (Mich. Ct. App. 1987).

                                  19          If Premier has breached the implied warranty of merchantability, then it has also violated
                                  20   the Magnuson-Moss Warranty Act (“MMWA). In re Sony Grand WEGA KDF-E A10/A20 Series

                                  21   Rear Projection HDTV TV Litig., 758 F. Supp. 2d 1077, 1101 (S.D. Cal. 2010) (the MMWA

                                  22   “provides a federal cause of action for state law express and implied warranty claims.”); see also

                                  23   McKee v. GM LLC, 376 F. Supp. 3d 751, 760 (E.D. Mich. 2019) (“The MMWA lacks substantive

                                  24   requirements but provides a federal remedy for breach of warranties under state law.”); 15 U.S.C.

                                  25   § 2310(d)(1)(A) (if a consumer is damaged by the failure of a seller to comply with an implied

                                  26   warranty she is entitled to damages and equitable relief under the MMWA).
                                  27          MMWA and implied warranty claims are regularly certified. Lackowski v. Twinlab Corp.,

                                  28   No. 00-75058, 2001 U.S. Dist. LEXIS 25634, at *28-29 (E.D. Mich. Dec. 28, 2001) (certifying
                                                                                     18                                   All Related Actions
00154649                                     MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                          Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 27 of 35



                                   1   Michigan implied warranty claim class); Skelton v. Gen. Motors Corp., No. 79 C 1243, 1985 U.S.

                                   2   Dist. LEXIS 18649, at *1 (N.D. Ill. June 21, 1985) (certifying multi-state MMWA breach of implied

                                   3   warranty class including Michigan); Tait, 289 F.R.D. at 485 (granting certification of MMWA

                                   4   classes and noting “courts routinely certify implied warranty classes”); Allen v. Hyland’s Inc., 300

                                   5   F.R.D. 643, 672 (C.D. Cal. 2014) (certifying MMWA class of purchasers of homeopathic products

                                   6   where packaging contained alleged misrepresentations).

                                   7                  3.      Michigan: Unjust Enrichment

                                   8          Unjust enrichment, requires “(1) the receipt of a benefit by the defendant from the plaintiff

                                   9   and (2) an inequity resulting to the plaintiff because of the retention of the benefit by the defendant.”
                                  10   Morris Pumps v. Centerline Piping, Inc., 729 N.W.2d 898, 904 (Mich. Ct. App. 2006). Unjust

                                  11   enrichment is appropriate when the defendant receives a financial benefit and plaintiff “cannot
  BLOOD HURST & O’ REARDON, LLP




                                  12   realize the represented benefits” of a falsely advertised product. Yeldo v. MusclePharm Corp., 290

                                  13   F. Supp. 3d 702, 712 (E.D. Mich. 2017). The “plaintiff does not need to specify that he ingested the

                                  14   product. Financial injury is sufficient.” Id.

                                  15          Unjust enrichment claims are particularly appropriate for class certification because

                                  16   “particular facts of the individual” plaintiff’s case are irrelevant. Hoving v. Lawyers Title Ins. Co.,

                                  17   256 F.R.D. 555, 570 (E.D. Mich. 2009); see also In re Cardizem CD Antitrust Litig., 200 F.R.D.

                                  18   326, 352 (E.D. Mich. 2001) (certifying Michigan class unjust enrichment claim).

                                  19   IV.    ARGUMENT
                                  20          A.      Definite and Ascertainable Classes Exists

                                  21          The proposed Classes are ascertainable because the Classes are defined with the objective

                                  22   criteria of having purchased Joint Juice in a particular state during the class period. A virtually

                                  23   identical class definition was held to be definite and ascertainable by the Ninth Circuit. Briseno v.

                                  24   ConAgra Foods, Inc., 844 F.3d 1121, 1124 (9th Cir. 2017). The Ninth Circuit further held that

                                  25   “ascertainability” does not require plaintiffs to identify individual class members for class

                                  26   certification and that such a made-up requirement is incompatible with Rule 23. Id. at 1123.
                                  27

                                  28
                                                                                        19                                    All Related Actions
00154649                                     MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                          Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 28 of 35



                                   1          B.      Plaintiffs Satisfy the Rule 23(a) Prerequisites

                                   2                  1.       Numerosity

                                   3          Rule 23(a)(1) requires the class to be so numerous that joinder of individual class members

                                   4   is impracticable. Between January 2009 and January 2013, more than                 units of Joint Juice

                                   5

                                   6

                                   7
                                       were sold throughout the country. Ex. 43 at 787; Ex. 41 ($                in retail sales between

                                                           ). At Costco alone, class-period sales for each state range from                -
                                               dollars. See Ex. 18. As the Court ruled in Mullins, “the total number of Joint Juice consumers

                                   8   is substantial, and thus the numerosity requirement is satisfied.” ECF No. 134 at 4.

                                   9                  2.       Commonality
                                  10          To satisfy Rule 23(a)’s commonality requirement the common issues “must be of such a

                                  11   nature that it is capable of classwide resolution – which means that determination of its truth or
  BLOOD HURST & O’ REARDON, LLP




                                  12   falsity will resolve an issue that is central to the validity of each one of the claims in one stroke.”

                                  13   Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). “[E]ven a single common question will

                                  14   do.” Id. at 359. The key consideration in assessing commonality is not the number of common

                                  15   questions “but, rather, the capacity of a classwide proceeding to generate common answers apt to

                                  16   drive the resolution of the litigation.” Id. at 350 (emphasis in original). “Commonality” is satisfied

                                  17   by “[t]he existence of shared legal issues with divergent factual predicates” or a “common core of

                                  18   salient facts coupled with disparate legal remedies within the class.” Hanlon v. Chrysler Corp., 150

                                  19   F.3d 1011, 1019-20 (9th Cir. 1998).
                                  20          The two common questions driving resolution of the litigation for all Class members are:

                                  21   (1) what message(s) does Premier’s advertising convey? (2) Is that message(s) false or likely to

                                  22   deceive a reasonable consumer? In Mullins, the Court found these same two questions were central

                                  23   to resolution of the claims and could be resolved using common proof. ECF No. 134 at 4-6.

                                  24          Here, as well, both questions will be answered with common evidence and generate

                                  25   classwide answers. First, the message or messages conveyed is determined using an objective

                                  26   standard and will be answered based on common classwide evidence, as this Court previously found.
                                  27   ECF No. 134 at 8 (“[w]hether an ordinary consumer reasonably believes Premier advertises Joint

                                  28   Juice as a way to improve joint health is amenable to common proof”); see also Hadley v. Kellogg
                                                                                       20                                     All Related Actions
00154649                                     MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                           Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 29 of 35



                                   1   Sales Co., 243 F. Supp. 3d 1074, 1097 (N.D. Cal. 2017) (whether advertising implies treatment of

                                   2   disease is a factual question that depends on “objective sources”); POM Wonderful, LLC v. FTC,

                                   3   777 F.3d 478, 490 (D.C. Cir. 2015) (message convey by advertising determined using objective

                                   4   standard and whether “at least a significant minority of reasonable consumers” would interpret the

                                   5   ad to convey the message). The classwide evidence will include marketing and consumer surveys,

                                   6   Premier’s internal marketing strategies and goals, and consumers actual use of Joint Juice. The

                                   7   message conveyed by Joint Juice’s advertising when determined for one reasonable consumer will

                                   8   be determined for all.

                                   9          Second, the truth or falsity of the advertising is a common question to be proven with
                                  10   classwide scientific studies and expert testimony. Plaintiffs are ready with expert testimony and

                                  11   scientific studies proving that Joint Juice does not provided the promised benefits. Premier no doubt
  BLOOD HURST & O’ REARDON, LLP




                                  12   will attempt to rebut Plaintiffs’ evidence with their own evidence that Joint Juice works. But the

                                  13   point for this motion is whether Plaintiffs prevail or Premier, this common question when answered

                                  14   for one Class member will be answered for all.7

                                  15          The commonality requirement is met.

                                  16                  3.        Typicality

                                  17          Rule 23(a)(3) requires that the class representatives show the “claims or defenses of the

                                  18   representative parties are typical of the claims or defenses of the class.” Id. Class members’ claims

                                  19   are typical if their claims “arise[] from the same course of events, and each class member makes
                                  20

                                  21

                                  22
                                       7
                                               See also Nelson v. Mead Johnson Nutrition Co., 270 F.R.D. 689, 693 (S.D. Fla. 2010)
                                  23   (common questions included “whether Defendant’s representations about Enfamil® LIPIL® were
                                       true”); Kurtz v. Kimberly-Clark Corp., 321 F.R.D. 482, 531 (E.D.N.Y. 2017) (the “proposed classes
                                  24   present common questions seeking common answers” such as “[w]hat do defendants’ ‘flushable’
                                  25   representations mean to a reasonable consumer?”); Rikos, 799 F.3d at 506 (commonality satisfied
                                       because “If Align does not provide any such [advertised] benefits, then every class member was
                                  26   injured in the sense that he or she spent money on a product that does not work as advertised.”);
                                       Fitzpatrick, 263 F.R.D. at 697 (“The evidence necessary to resolve this question [whether the
                                  27   product works as advertised] is the same for each plaintiff and therefore common to the class.”);
                                       Goldemberg, 317 F.R.D. at 399 (common questions include “what does the marketing combination
                                  28
                                       mean to a reasonable consumer?”).
                                                                                     21                                 All Related Actions
00154649                                     MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                          Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 30 of 35



                                   1   similar legal arguments to prove the defendant’s liability.” Rodriguez v. Hayes, 591 F.3d 1105, 1124

                                   2   (9th Cir. 2010).

                                   3          Class members’ claim arise from the same course of events – the alleged false advertising

                                   4   of Joint Juice – and each Class member makes the same legal arguments to prove Premier’s liability.

                                   5   Typicality is met as the Court found in Mullins. ECF No. 134 at 6-7.

                                   6                  4.      Adequacy of Representation

                                   7          For adequacy, the issue is whether “the named plaintiffs and their counsel have any conflicts

                                   8   of interest with other class members,” and whether “the named plaintiffs and their counsel will

                                   9   prosecute the action vigorously on behalf of the class.” Hanlon, 150 F.3d at 1020. The interests of
                                  10   Plaintiffs and the Classes they seek to represent are fully aligned in determining whether Premier’s

                                  11   advertising of Joint Juice is false or likely to deceive. There are no conflicts of interest between any
  BLOOD HURST & O’ REARDON, LLP




                                  12   Plaintiff and any Class member. In addition, the Plaintiffs have fulfilled their obligations to the Class

                                  13   to date and are able and eager to continue working on behalf of absent Class members. Exs. 90-98;

                                  14   Ex. 99 at 36:10-23, 37:6-11, 37:18-21, 37:25-38:4, 38:7-10, 38:16-20, 39:1-21, 39:24-25, 43:1-2,

                                  15   43:10-14, 43:18-44:4, 44:8-13, 44:21-22, 45:9, 45:12-21; Ex. 100 at 9:3-5, 9:12-16, 9:21-23, 76:25-

                                  16   77-2, 77:6-9, 77:20-25, 78:2, 78:16-18, 80:18-20, 81:4-6, 81:10-16, 81:24-82:3, 82:8-15, 82:21-

                                  17   83:3, 83:11-14, 84:5-6, 84:9-24; Blood Decl., ¶ 8.

                                  18          Plaintiffs also retained counsel with significant experience prosecuting large consumer fraud

                                  19   class actions who should be appointed Class counsel, as they were in Mullins. The Court has first-
                                  20   hand experience regarding the ability and tenacity of Blood Hurst & O’Reardon, LLP to pursue as

                                  21   the Class claims and they are prepared to continue this work. Blood Decl., ¶¶ 2-4, 7, 10.

                                  22          C.      23(b)(3) Is Satisfied

                                  23                  1.      Common Issues Predominate

                                  24          “Predominance is a test readily met in certain cases alleging consumer or securities

                                  25   fraud .…” Amchem Prods. v. Windsor, 521 U.S. 591, 625 (1997). “When common questions present

                                  26   a significant aspect of the case and they can be resolved for all members of the class in a single
                                  27   adjudication, there is clear justification for handling the dispute on a representative rather than on

                                  28
                                                                                        22                                    All Related Actions
00154649                                     MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                          Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 31 of 35



                                   1   an individual basis.” Hanlon, 150 F.3d at 1022. The requirement demands only predominance of

                                   2   common questions, not exclusivity or unanimity of them. Fed. R. Civ. P. 23(b)(3).

                                   3           Here, the common questions of whether the Joint Juice advertising message or messages are

                                   4   false or deceptive predominates over any individual issues. Johns v. Bayer Corp., 280 F.R.D. 551,

                                   5   558 (S.D. Cal. 2012) (“when plaintiffs are exposed to a common advertising campaign, common

                                   6   issues predominate.”). Similarly, the question whether the Classes are entitled to restitution and

                                   7   damages also predominates. Pulaski & Middleman, LLC v. Google, Inc., 802 F.3d 979, 985-86 (9th

                                   8   Cir. 2015), cert. denied, 195 L. Ed. 2d 780 (2016); see also Rikos, 799 F.3d at 523-24.

                                   9                           a.       Determination of Reliance/Causation Does Not Undermine
                                                                        Predominance
                                  10

                                  11           Reliance is not an element for most all of the causes of action Plaintiffs seek to certify and
  BLOOD HURST & O’ REARDON, LLP




                                  12   causation requires only the purchase of the deceptively advertised product. Ex. 54. Only the

                                  13   Maryland consumer protection statute requires reliance to establish proximate cause. And even then,

                                  14   reliance is presumed if the misrepresentations are material. Id.; see also Bank of Am., N.A. v. Jill P.

                                  15   Mitchell Living Tr., 822 F. Supp. 2d 505, 535 (D. Md. 2011) (reliance is satisfied by showing a

                                  16   reasonable consumer would have acted differently); Tait, 289 F.R.D. at 484 (certifying Maryland

                                  17   consumer protection claim; reliance presumed where representation was material). See also ECF

                                  18   No. 134 at 10 (materiality is a common question resolved using the objective reasonable person

                                  19   standard).
                                  20                           b.       Relief Can Be Determined on a Classwide Basis

                                  21           The Ninth Circuit has held time and again: “Damages may well vary, and may require

                                  22   individualized calculations. But ‘the rule is clear: the need for individual damages calculations does

                                  23   not, alone, defeat class certification.’” Senne v. Kansas City Royals Baseball, __ F.3d __, No. 17-

                                  24   16245, 2019 U.S. App. LEXIS 24459, at *54-55 (9th Cir. Aug. 16, 2019) (quoting Vaquero v. Ashley

                                  25   Furniture Indus., Inc., 824 F.3d 1150, 1155 (9th Cir. 2016)); Stearns v. Tickemaster Corp., 655 F.3d

                                  26   1013, 1026 (9th Cir. 2011) (“[T]he mere fact that there might be differences in damage calculations
                                  27   is not sufficient to defeat class certification.”).

                                  28
                                                                                             23                             All Related Actions
00154649                                     MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                           Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 32 of 35



                                   1          Rule 23(b) requires only that Plaintiffs show that “damages are capable of measurement on

                                   2   a classwide basis.” Comcast Corp. v. Behrend, 569 U.S. 27, 34 (2013). If Joint Juice does not

                                   3   provide the promised joint health benefits, then purchasers did not receive what they thought they

                                   4   were buying – a product that provides joint health benefits.

                                   5          As the Court previously ruled: “Because Sonner has provided a model of damages that traces

                                   6   the harm (the full amount of the purchase) to Premier’s allegedly improper conduct (claiming that

                                   7   Joint Juice will benefit joints), she has satisfied Comcast’s requirement.” ECF No. 134 at 12; see

                                   8   also Lambert v. Nutraceutical Corp., 870 F.3d 1170, 1174 (9th Cir. 2017), rev’d on other grounds,

                                   9   139 S. Ct. 710 (2019) (holding full refund model meets Rule 23(b)(3)’s predominate requirement);
                                  10   Rikos, 799 F.3d at 523 (“Plaintiffs’ damages model – a full refund of the purchase price for each

                                  11   class member – satisfies Comcast”); Mullins v. Direct Dig., LLC, No. 13 CV 1829, 2014 U.S. Dist.
  BLOOD HURST & O’ REARDON, LLP




                                  12   LEXIS 155018, at *8-9 (N.D. Ill. Sept. 30, 2014), aff’d, 795 F.3d 654 (7th Cir. 2015) (“Plaintiff’s

                                  13   theory of damages – a full refund and statutory consumer fraud fines – matches his theory of

                                  14   liability – Instaflex does not perform as advertised.”); In re Scotts EZ Seed Litig., 304 F.R.D. 397,

                                  15   412 (S.D.N.Y. 2015) (full refund “model matches plaintiffs’ first theory of liability – that EZ Seed

                                  16   does not grow grass, and is thus valueless”); Yamagata, 2019 U.S. Dist. LEXIS 117599, at *4-5

                                  17   (full refund model appropriate in glucosamine/chondroitin false advertising case); Schwabe, 2019

                                  18   U.S. Dist. LEXIS 117623, at *20 (same). This amount can be determined in the aggregate from

                                  19   Premier’s records, cross-checked by retailer records, and a jury can render a judgment in the
                                  20   aggregate amounts for each Class. Ex. 41.8

                                  21                  2.      A Class Action Is Superior to Other Methods of Adjudication

                                  22          Rule 23(b)(3) sets forth the relevant factors for determining whether “a class action is

                                  23   superior to other available methods for the fair and efficient adjudication of the controversy.” Zinser

                                  24   v. Accufix Research Inst., Inc., 253 F.3d 1180, 1189 (9th Cir. 2001). “[C]onsideration of these

                                  25

                                  26


                                                      -
                                       8
                                              Plaintiffs can obtain transaction and customer contact data from the large retailers that sell
                                  27   approximately        of all Joint Juice nationwide (Walmart, Sam’s Club and Costco). Exs. 48-49
                                       (Costco, Walmart and Sam’s                                                                     ); see
                                  28
                                       also Ex. 50 (Walgreens); Ex. 51 (Kroger); Ex. 52 (Target, Albertsons and Supervalu).
                                                                                      24                                 All Related Actions
00154649                                     MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                            Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 33 of 35



                                   1   factors requires the court to focus on the efficiency and economy elements of the class action so that

                                   2   cases allowed under subdivision (b)(3) are those that can be adjudicated most profitably on a

                                   3   representative basis.” Id. at 1190.

                                   4           The “superiority” factors weigh heavily in favor of class certification because liability will

                                   5   turn on whether the Joint Juice message is false or misleading. Establishing this for one Class

                                   6   member is the same as for any other. Thus, judicial efficiency weighs in favor of a class action.

                                   7   Likewise, it is not economically feasible for Class members to pursue claims individually given the

                                   8   amount in controversy of about $5-$20 per unit, when compared to the expense of establishing these

                                   9   claims. Hanlon, 150 F.3d at 1023. As the Court found in Mullins, these cases “are paradigmatic
                                  10   examples of those well-suited for classwide prosecution.” ECF No. 134 at 14-15.

                                  11   V.      CONCLUSION
  BLOOD HURST & O’ REARDON, LLP




                                  12           For each of the foregoing reasons, Plaintiffs’ motion for class certification should be granted,

                                  13   Plaintiffs should be appointed the representatives of the respective Classes, and Timothy G. Blood

                                  14   should be appointed class counsel.

                                  15                                                    Respectfully Submitted,

                                  16   Dated: August 29, 2019                           BLOOD HURST & O’REARDON, LLP
                                                                                        TIMOTHY G. BLOOD (149343)
                                  17                                                    THOMAS J. O’REARDON II (247952)

                                  18
                                                                                        By:            s/ Timothy G. Blood
                                  19                                                                  TIMOTHY G. BLOOD
                                  20                                                    501 West Broadway, Suite 1490
                                                                                        San Diego, CA 92101
                                  21                                                    Tel: 619/338-1100
                                                                                        619/338-1101 (fax)
                                  22                                                    tblood@bholaw.com
                                                                                        toreardon@bholaw.com
                                  23                                                    ALTAIR LAW
                                                                                        CRAIG M. PETERS (1840180)
                                  24                                                    465 California Street, 5th Floor
                                                                                        San Francisco, CA 94104-3313
                                  25                                                    Tel: 415/988-9828
                                                                                        cpeters@altairlaw.us
                                  26
                                                                                        CARLSON LYNCH LLP
                                  27                                                    TODD D. CARPENTER (234464)
                                                                                        1350 Columbia Street, Suite 603
                                  28                                                    San Diego, CA 92101

                                                                                       25                                    All Related Actions
00154649                                      MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                       Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 34 of 35



                                   1                                     Tel: 619/762-1910
                                                                         619/756-6991 (fax)
                                   2                                     tcarpenter@carlsonlynch.com

                                   3                                     Attorneys for Plaintiffs

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9
                                  10

                                  11
  BLOOD HURST & O’ REARDON, LLP




                                  12

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                        26                              All Related Actions
00154649                                 MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
                                          Case 3:16-cv-06980-RS Document 61 Filed 08/29/19 Page 35 of 35



                                   1                                    CERTIFICATE OF SERVICE

                                   2          I hereby certify that on August 29, 2019, I electronically filed the foregoing with the Clerk

                                   3   of the Court using the CM/ECF system which will send notification of such filing to the e-mail

                                   4   addresses denoted on the Electronic Mail Notice List, and I hereby certify that I have mailed the

                                   5   foregoing document or paper via the United States Postal Service to the non-CM/ECF participants

                                   6   indicated on the Electronic Mail Notice List.

                                   7          I certify under penalty of perjury under the laws of the United States of America that the

                                   8   foregoing is true and correct. Executed on August 29, 2019.

                                   9
                                                                                                    s/ Timothy G. Blood
                                  10                                                               TIMOTHY G. BLOOD
                                  11                                                   BLOOD HURST & O’REARDON, LLP
                                                                                       501 West Broadway, Suite 1490
  BLOOD HURST & O’ REARDON, LLP




                                  12                                                   San Diego, CA 92101
                                                                                       Tel: 619/338-1100
                                  13                                                   619/338-1101 (fax)
                                                                                       tblood@bholaw.com
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       27                                 All Related Actions
00154649                                     MEMORANDUM IN SUPPORT OF OMNIBUS MOTION FOR CLASS CERTIFICATION
